Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 26, 2017

The Court of Appeals hereby passes the following order:

A17D0447. JULIANNA JAMES v. JEFFREY SCOTT JAMES et al.

      Julianna James, the biological mother of L. R. S., also known as L. R. J., has
filed an application for discretionary appeal of the trial court’s final adoption order,
in which it granted the child’s maternal grandparents’ petition for adoption and
terminated James’s parental rights. James challenges the adoption in her application.
      While OCGA § 5-6-35 (a) (12) provides that appeals from orders terminating
parental rights require an application for discretionary appeal, orders that both
terminate parental rights and grant adoptions may be appealed directly, as long as the
appellant raises arguments on appeal challenging the adoption. See Sauls v. Atchison,
326 Ga. App. 301, 303-304 (1) (756 SE2d 577) (2014); see also Hafer v. Lowry, 320
Ga. App. 76 (739 SE2d 84) (2013) (direct appeal of order terminating father’s rights
and granting stepparent adoption of child).
      Under OCGA § 5-6-35 (j), this Court will grant an otherwise timely
discretionary application if the trial court’s order is subject to direct appeal.
Accordingly, James’s application is hereby GRANTED. She shall have 10 days from
the date of this order to file a notice of appeal with the superior court. The superior
court is instructed to include a copy of this order in the appellate record.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/26/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.